Exhibit 10.12

 

EXCLUSIVE LICENSE AGREEMENT

 

This EXCLUSIVE LICENSE AGREEMENT (“Agreement”) is entered into effective as of
September 1, 2004, by and among Natural Alternatives International, Inc., a
Delaware corporation (“NAI”) with its principal offices at 1185 Linda Vista
Drive, San Marcos, California 92078, and Reginald B. Cherry Ministries, Inc. a
Texas non-profit corporation (“Ministries”), with its principal address at 8323
Southwest Freeway, Suite 440, Houston, Texas 77074. The Parties to this
Agreement are sometimes referred to collectively herein as the “Parties” or
separately as a “Party”.

 

RECITALS

 

A. NAI is in the business of designing, researching, formulating, developing,
manufacturing, packaging, distributing and marketing nutritional Products and
has demonstrated its capability to develop formulae and to manufacture
nutritional Products derived from such formulae.

 

B. Ministries is exempt from federal income tax under section 501(c)(3) of the
Internal Revenue Code of 1986, as amended, and is organized and operated for
charitable, educational and religious purposes, and specifically operates a
television ministry, a major tenet of which is the importance of physical,
mental and spiritual health in the acceptance, advancement and promotion of God
and his teachings (the “Exempt Purposes”).

 

C. In furtherance of and to advance its Exempt Purposes, Ministries entered into
an assignment agreement (“Cherry Assignment”) with Dr. Reginald B. Cherry, an
individual (“Dr. Cherry”), in which Dr. Cherry assigned to Ministries an
undivided fifty-one percent (51%) interest in his name and likeness in
connection with the manufacture, use and sale of nutritional foods and
supplements.

 

D. Ministries believes that its relationship with NAI under this Agreement will
further and advance the Exempt Purposes and activities of Ministries.

 

E. Ministries desires to utilize the expertise of NAI to design, research,
formulate, develop, manufacture, package, sell, distribute and market
nutritional Products which, in Ministries’ good faith belief, will further and
advance the Exempt Purposes and activities of Ministries.

 

F. NAI desires to design, research, formulate, develop, manufacture, package,
sell, distribute and market nutritional Products to all markets worldwide, and
through all channels or means of distribution using the names, likenesses,
styles, persona, patents, trademarks, logos, domain names and copyrights
developed and to be developed by Ministries under the Cherry Assignment.

 

G. In order to allow NAI to design, research, formulate, develop, manufacture,
package, sell, distribute and market nutritional Products using the likeness,
style, personal and other attributes of Dr. Cherry assigned to Ministries under
the Cherry Assignment which Ministries has determined will further its Exempt
Purposes, Ministries intends hereby to grant to NAI an



--------------------------------------------------------------------------------

exclusive license to all of its rights under the Cherry Assignment for NAI’s use
in the design, research, formulation, development, manufacture, packaging,
sales, distribution and marketing of nutritional Products.

 

Incorporating the above recitals herein and in consideration of the covenants
and obligations contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

 

ARTICLE I

GRANT OF EXCLUSIVE LICENSE

 

1.1 Grant of License. Ministries grants to NAI the exclusive right to use solely
in connection with distribution of Products, the names, likenesses, styles,
persona, patents, trademarks, logos, domain names, copyrights and all other
attributes, whether currently existing or to be developed in the future, of Dr.
Cherry as assigned to Ministries under the Cherry Assignment (the “Proprietary
Assets”). The rights granted herein pursuant to this Section are referred to as
the “License Rights”.

 

1.2 Territory. The territory for which NAI is granted the License Rights shall
be worldwide.

 

1.3 Products. “Product” or “Products” means all nutritional foods, nutritional
and dietary supplements and related materials or products of any description,
including but not limited to capsules, tablets, powders, liquids, bars and other
forms and packaged in any and all manners using the Proprietary Assets developed
as part of the individual and product identity of Dr. Cherry. NAI shall have the
right to have the labeling and all promotional materials for all Products
include a representation that the Product has been manufactured by NAI.

 

1.4 Duties of NAI. In connection with the License granted herein, NAI shall:

 

1.4.1 Take such actions as are commercially reasonable in an effort to design,
develop, formulate, manufacture, promote, market, distribute and sell the
maximum number of Products while maintaining the quality of the Products and
NAI’s service to its customers.

 

1.4.2 Meet, confer and cooperate with Ministries in connection with development
of any packaging and promotional materials utilizing the Proprietary Assets in
order to seek to ensure that such development will advance and promote the
Exempt Purposes of Ministries.

 

1.4.3 Cooperate with Ministries with respect to Ministries’ preparation of
material for inclusion in or use in connection with the television program, Web
site, books, mini-books, study guides, and audiotapes of Ministries all in
furtherance of the Exempt Purposes of Ministries.

 

2



--------------------------------------------------------------------------------

1.4.4 Maintain a regular schedule of contact with Ministries to discuss ideas,
priorities, action steps and issues.

 

1.4.5 Cooperate with all parties in the current and future development of the
Products and use best efforts to produce and distribute Products under this
Agreement.

 

1.4.6 Submit promotional copy, artwork, and layout to Ministries for review so
that promotional materials are consistent with and advance the Exempt Purposes
of Ministries. NAI may proceed with producing said promotional material only
after obtaining approval of Ministries pursuant to Section 1.5.3.

 

1.4.7 NAI will design, formulate, manufacture, and package the Products. NAI
will use reasonable efforts to ensure Product formulas do not infringe upon the
existing patents or registered trademarks of any other party.

 

1.4.8 NAI will develop all packaging and labeling with respect to the Products.

 

1.5 Duties of Ministries. In connection with the exclusive license granted in
this Agreement, Ministries shall:

 

1.5.1 Continue to operate a television ministry in accordance with the Exempt
Purposes to teach about the importance of physical, mental and spiritual health
in the acceptance, advancement and promotion of God and to teach about the
importance and benefits of nutritional supplements and vitamins as a part
thereof, and shall not, knowingly or intentionally, take any action that would
be inconsistent with the public image of either the Ministries, Dr. Cherry, NAI,
the Products or Proprietary Assets, or degrade, tarnish, deprecate or disparage
the Ministries, Dr. Cherry, NAI, the Products or Proprietary Assets or in any
way reflect negatively on any of them in society or standing in the community,
or prejudice the Ministries, Dr. Cherry, NAI, the Products or Proprietary
Assets, and that Ministries will terminate such activities promptly upon notice.

 

1.5.2 Periodically review the Products in order to seek to ensure that they are
consistent with and advance the Exempt Purposes of Ministries.

 

1.5.3 Review, comment, edit, and approve or disapprove, in its reasonable
discretion the design, formulation, labeling and packaging of all Products and
all material changes thereto and all promotional material submitted by NAI prior
to the expiration of fifteen (15) business days following receipt of such
materials solely in order to attempt to ensure they are consistent with and
advance the Exempt Purposes of Ministries. Any failure to approve or disapprove
of such materials within the time period provided, shall constitute approval.

 

1.5.4 Maintain a periodic schedule of contact with NAI to discuss ideas,
priorities and issues to seek to ensure that the transactions contemplated
hereby advance and are consistent with the Exempt Purposes of Ministries.

 

3



--------------------------------------------------------------------------------

ARTICLE II

ROYALTIES

 

2.1 Royalties. NAI shall pay Ministries a royalty on the annual Net Sales
revenue from the Products. “Net Sales” shall be computed as the gross invoice
amount billed by NAI to purchasers of the Products, less customer shipping and
handling charges, credit card charge fees and returns actually credited. The
amount of such royalty shall be the amount set forth in Section 2.1.2 herein
below:

 

2.1.1 Minimum Annual Net Sales. During the periods of the term of this Agreement
set forth below, NAI shall produce minimum annual Net Sales of the Products. The
amount of the minimum annual sales shall be as set forth below for each period.

 

Effective Date through December 31, 2004   $5,000,000

January 1, 2005 through December 31, 2005 $6,000,000

January 1, 2006 through December 31, 2006 $6,500,000

January 1, 2007 through December 31, 2007 $7,000,000

January 1, 2008 through December 31, 2008 $7,500,000

January 1, 2009 through December 31, 2009 $8,000,000

 

In the event Minimum Annual Net Sales are not achieved, NAI shall have the
option to retain all rights under this Agreement by paying to Ministries the
difference between the amount of royalties actually paid to Ministries pursuant
to Section 2.1.2 for Net Sales achieved during the respective year, and the
amount which would have been due if the Minimum Annual Net Sales requirement had
been achieved. If the Minimum Annual Net Sales requirement is not achieved and
NAI does not pay to Ministries such difference, Ministries shall have the right
in its sole discretion to: (i) waive the non-compliance; (ii) notify NAI this
Agreement has been automatically converted to a non-exclusive license on
otherwise all the same terms and conditions; or (iii) terminate this Agreement
at which time all rights previously licensed shall revert to Ministries. No
waiver of this requirement by Ministries (if any) shall act as a future waiver.

 

2.1.2 Annual Net Sale Royalty. During the entire term of this Agreement, the
royalty due for the period shall be in the amount set forth in this Section
2.1.2.

 

5.10% of annual Net Sales not exceeding $25,000,000;

5.61% of annual Net Sales in excess of $25,000,000 but not exceeding
$30,000,000;

6.12% of annual Net Sales in excess of $30,000,000 but not exceeding
$35,000,000;

6.63% of annual Net Sales in excess of $35,000,000 but not exceeding
$40,000,000;

 

4



--------------------------------------------------------------------------------

7.14% of annual Net Sales in excess of $40,000,000 but not exceeding
$45,000,000;

 

7.65% of annual Net Sales in excess of $45,000,000.

 

2.1.3 Royalty Payments. Royalty payments shall be made monthly, on or before the
30th day of the month succeeding the close of each calendar month. Each payment
hereunder shall be accompanied by a report setting forth the information
described in Section 2.2. All payments shall be made in United States currency
and be drawn on a United States bank. The amount of the monthly royalty payment
due during each of the first three (3) quarters of each annual period described
in Section 2.1.1, shall be calculated according to Section 2.1.2. The amount of
the monthly royalty payment due during the fourth quarter of each annual period
described in Section 2.1.1, shall be the greater of: (i) the amount calculated
for the quarter pursuant to Section 2.1.2; or (ii) the minimum amount due for
the annual period as set forth in Section 2.1.1 less the amount of all royalties
already paid for the same annual period.

 

2.2 Reports. NAI shall deliver a report to Ministries within thirty (30) days
after the end of each calendar month, which shall consist of an accurate
statement of Net Sales of Products, along with any royalty payments or
sublicensing revenues due Ministries. Such reports shall be provided to
Ministries, regardless of whether any Products were sold during the period
covered by the report. The acceptance by Ministries of any of the statements
furnished or royalties paid shall not preclude Ministries questioning the
correctness at any time of any payments or statements. In connection therewith,
Ministries shall be entitled to examine or audit at its own expense the
documents underlying the statements described in this Section not more often
than annually. In the event such audit reveals an understatement of royalties
due hereunder in an amount equal to or exceeding 5% of the actual royalties due
over the period of such audit, NAI shall bear the cost of audit. Any such
underpayment shall be immediately due and payable, with interest accrued from
the date the payment was originally due at the lesser of 1.5% per month or the
maximum rate permitted by law.

 

ARTICLE III

TERM OF AGREEMENT

 

3.1 Effective Date. The term “Effective Date” shall mean, and this Agreement is
effective as, of the date first written above.

 

3.2 Term and Termination.

 

3.2.1 Initial Term. This Agreement shall remain in effect until December 31,
2009, unless earlier terminated in accordance herewith. Upon expiration of the
initial term, the term of this Agreement shall be automatically extended for
successive one (1) year periods unless terminated by either party by written
notice delivered at least 120 days prior to expiration of any such period.

 

5



--------------------------------------------------------------------------------

3.2.2 NAI Termination. NAI may terminate this Agreement at any time upon giving
Ministries ninety (90) days notice.

 

3.2.3 Ministries Termination. Ministries may terminate this Agreement after
notice to NAI only if NAI materially fails to comply with any covenant in this
Agreement and such failure continues for more than thirty (30) days after
written notice thereof from Ministries, unless such failure cannot reasonably be
cured within 30 days then only if NAI fails to commence such cure within thirty
(30) days and diligently thereafter prosecutes such cure to completion.

 

3.3 Termination on Specific Events. Either Party may terminate this Agreement
immediately only if:

 

3.3.1 The other Party suspends or discontinues its business operations, makes
any assignment for the benefit of its creditors, commences voluntary proceedings
for liquidation in bankruptcy, admits in writing its inability to pay its debts
generally as they become due or consents to the appointment of a receiver,
trustee or liquidator of the other Party or of all or any material part of its
property, or if there is an execution of a material portion of its assets.

 

3.3.2 The other Party shall commence any case, proceeding or other action under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts.

 

3.3.3 (i) There shall be commenced against the other Party any case, proceeding
or other action of a nature referred to in section 3.3.2 above which results in
the entry of an order for relief or any such adjudication or appointment or
remains undismissed, undischarged, unstayed or unbonded for period of ninety
(90) days; or (ii) there shall be commenced against the other Party any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets, which results in the entry of an order for any such relief which
shall not have been vacated, discharged or stayed or bonded pending appeal
within ninety (90) days from the entry thereof; or (iii) the other Party shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i) or (ii) above.

 

3.3.4 NAI assigns its rights to a party who is at the time of transfer involved
as an adverse party in material and adverse litigation against Ministries.

 

3.3.5 NAI fails to make the royalty payments as required by Article II within
thirty (30) days following receipt of written notice from Ministries of the late
payment.

 

6



--------------------------------------------------------------------------------

3.4 Duties on Termination. Upon termination of this Agreement, copies of all
records related to Ministries shall be kept by NAI for a minimum of three (3)
years following production. In addition, NAI shall complete all work in process
in a timely fashion and take all acts reasonably necessary to complete all other
prior obligations and maintain the Proprietary Assets and deliver to Ministries
all materials strictly related thereto. The Parties shall cooperate and utilize
their best efforts to prepare such final reconciliations of accounts and amounts
due Ministries.

 

3.4.1 After the termination or expiration of this license, all rights granted to
NAI under this Agreement shall terminate and revert to Ministries, and NAI will
refrain from further copying, marketing, distribution, or use of the Proprietary
Assets. Within thirty (30) days after termination, NAI shall deliver to
Ministries a statement indicating the number and description of the Products
that it had on hand or is in the process of manufacturing as of the termination
date. Ministries shall have the right for thirty (30) days following notice of
termination to notify NAI of its election to purchase all such Products not
committed to another purchaser as of the date of termination. If Ministries
elects to do so, the purchase and sale shall be on commercially reasonable
terms. If Ministries does not elect to purchase such Products NAI may dispose of
the Products covered by this Agreement for a period of three (3) months after
termination or expiration. At the end of the post-termination sale period, NAI
shall furnish a royalty payment and statement as required under Article II.

 

3.4.2 In the event of termination of this Agreement, Ministries will immediately
cease any current or future solicitation of any NAI customers who have not
participated in any Ministries activities as of the termination date, and shall
return to NAI any confidential or proprietary information of NAI including, but
not limited to, any existing electronic or physical documentation of the
identities of any NAI customers.

 

ARTICLE IV

MAINTENANCE OF INTELLECTUAL PROPERTY

 

4.1 Protection of Proprietary Assets. Ministries shall seek in its own name or
the name of any entity which is bound by the terms of this Agreement and at its
own expense, all appropriate patent, trademark, copyright or other available
means of intellectual property protection for the Proprietary Assets. In the
event Ministries does not seek any appropriate patent, trademarks, copyright or
other available means of intellectual property protection within thirty (30)
days following a written request therefor by NAI, NAI may seek such protection
on behalf of Ministries and itself and credit the cost of such action against
royalties due or becoming due under the terms of Article II, except for the
License Rights granted to NAI herein with respect to the Proprietary Assets and
the Products.

 

4.2 Protection of Products. NAI may seek in its own name and at its own expense,
and if obtained, shall maintain appropriate patent, trademark, copyright or
registration protection for any element or component included in the Products or
any part thereof, and NAI shall retain ownership of such elements or components.
In the event of termination of this agreement, NAI

 

7



--------------------------------------------------------------------------------

agrees to sell to Ministries from at then applicable commercial rates any
element or component included in the Products for which NAI in NAI’s sole
discretion continues to maintain appropriate sourcing.

 

4.3 Ownership of Formulae. Subject to the rights of NAI, as licensee, pursuant
to this Agreement, Ministries shall own an undivided 51% interest in the
formula, trade name and design for each Product.

 

4.4 Enforcement of Intellectual Property Rights.

 

4.4.1 In the event any Party becomes aware of any claim or unauthorized use, or
infringement on the Proprietary Assets, License Rights, or Products during the
term of this Agreement, that Party shall immediately notify all of the other
Parties of such violation and shall consult with and cooperate in any way
requested by any Party with respect to the enforcement of all intellectual
property rights.

 

4.4.2 Ministries shall, at its own cost and expense, take all action necessary
to enforce its rights and cause any violation with respect to Proprietary Assets
to cease and be remedied. In the event Ministries fails to take all action
necessary to remedy any such violation, NAI, upon ten (10) business days prior
written notice, may take such action and may offset one half the costs incurred
in connection with such actions against any amounts coming due to Ministries
under the terms of Article II. Ministries shall approve or disapprove such
action within ten (10) business days following receipt of notice as provided
above and approval may not be unreasonably withheld. In connection with such
action, the Parties shall execute all papers necessary or appropriate in the
discretion of the Party taking such action in response to a violation or
infringement of the Proprietary Assets, and shall testify in any legal action
whenever requested to do so by the prosecuting Party.

 

4.5 Assistance in Protection. In addition to their respective undertakings set
forth in the preceding Sections, the Parties agree to render to each other all
assistance reasonably requested of them in connection with the protection of the
Proprietary Assets and to make promptly available to one another information
they possess or to which they have access that may be of use to the other in
such protection.

 

4.6 Notice of Infringement. In the event any Party becomes aware of any claim or
unauthorized use with respect to the Proprietary Assets, it will notify the
other Parties of such claim or unauthorized use immediately, but in no event,
more than two (2) business days following the date on which it became aware of
the claim or unauthorized use.

 

4.7 Preservation of Proprietary Assets. In no event will Ministries knowingly or
intentionally take any action which would be inconsistent with the public image
of itself, Dr. Cherry, NAI, the Products or Proprietary Assets or denigrate
itself, Dr. Cherry, NAI, the Products or Proprietary Assets or in any way
reflect negatively on itself, Dr. Cherry, NAI, the Products or Proprietary
Assets.

 

8



--------------------------------------------------------------------------------

4.8 Regulatory Action. If the Food and Drug Administration or any other federal,
state or local government agency gives notice of or makes an inspection at any
Party’s premises, seizes any Product or requests a recall, the other Parties
shall be notified immediately but in no event later than the next business day.
Duplicates of any samples of Product taken by such agency shall be sent to the
other Parties promptly. In the event of any action described in this Section,
the Parties shall cooperate in determining the response, if any, to be made to
such action and each party agrees NAI shall be the Parties’ representative in
responding to such action, and each agrees to cooperate with and assist NAI in
attempting to resolve any such action and to refrain from any activity with
respect to such action which is not previously approved by NAI, except such
activities as may be required by law.

 

4.9 NAI Customer List. NAI may maintain a list of its customers purchasing from
NAI. This information is NAI’s exclusive property. NAI may allow its customer
list to be used by any third party only after given seven (7) business days
prior written notice to Ministries, which shall approve or disapprove of each
use in its reasonable discretion prior to the expiration of seven (7) business
days following such notice. Any failure to approve or disapprove of such use
within the time period provided, shall constitute approval for purposes of this
Section.

 

4.10 NAI Distribution for Ministries to NAI Customer List. Upon Ministries’
reasonable request, NAI agrees to distribute to its customers Ministries
materials at Ministries’ expense up to six (6) times annually provided such
distribution is for no purpose other than enlisting participants in Ministries
activities in order to assist Ministries in advancing and promoting its Exempt
Purposes. Ministries shall provide NAI five (5) business days prior written
notice of such requests NAI shall retain the right in its reasonable discretion
to approve or disapprove of the content of each distribution, and shall approve
or disapprove such distribution prior to the expiration of five (5) business
days following such notice. NAI shall cooperate in processing such distribution
by or through any agent or vendor of Ministries’ designation.

 

4.11 Fulfillment Vendor. The Parties understand and approve of NAI’s use of
fulfillment vendors to assist in distribution of the Products, and acknowledge
and approve of such arrangements. NAI agrees any additional or different
fulfillment vendor must be capable of providing telephone customer service which
appropriately reflects the public image of Ministries.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

5.1 Representations and Warranties of Ministries. Ministries owns and/or
controls the nonexclusive rights to the Proprietary Assets, and has the
authority to grant this license to use the Proprietary Assets in the manner and
form provided in this Agreement. Ministries has received no notice of any claim
with respect to any of the Proprietary Assets which is inconsistent with its
rights in the Proprietary Assets, nor has it received any notice of any
unauthorized use thereof. The Proprietary Assets do not infringe upon or violate
any rights of any third party. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereunder will
violate or constitute a default under any agreement or instrument to which
Ministries is a party or by which it is bound.

 

9



--------------------------------------------------------------------------------

5.2 Representations and Warranties of NAI. NAI has the authority to enter into
this Agreement. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereunder will violate or
constitute a default under any agreement or instrument to which NAI is a party
or by which it is bound.

 

ARTICLE VI

CONFIDENTIALITY

 

6.1 Duty to Protect Confidential Information. Any confidential information
disclosed or conveyed by either Party to the other in connection with its
business by written communication and marked as confidential, or by oral
communication and confirmed in writing within thirty (30) working days of oral
disclosure, shall be treated by the receiving Party as secret and confidential
and shall be held in trust for the disclosing Party. The receiving Party shall
treat such information and take such steps to assure its continued
confidentiality in like manner as it would use to protect its own trade secrets
or confidential information and will not, except as required by law, disclose
any such confidential information received from the other Party to any third
Party who is not bound under a confidentiality and non-disclosure agreement.

 

6.2 Means of Protecting Confidential Information. NAI and Ministries agree to
take reasonable steps to ensure the proprietary and confidential nature of the
other’s confidential information and of Proprietary Assets, License Rights, and
Products in which confidential information is embodied or included and to
protect the same from loss or theft and agree to clearly mark such confidential
information and properly indicate its proprietary nature.

 

6.3 Terms of Agreement. Except as otherwise required by law, including, but not
limited to, NAI’s disclosure obligations in connection with the U.S. Securities
Act of 1934, the Parties agree that the terms of this Agreement are proprietary
and confidential, as is the existence of this Agreement. Each Party agrees to
maintain the existence of this Agreement and the terms and information contained
herein strictly confidential and will not disclose any such information to any
person who is not a Party hereto without the prior written consent of all
Parties, which consent may be granted or withheld in the absolute discretion of
each Party.

 

6.4 Ministries Use. The Parties acknowledge Ministries has an interest in
utilizing confidential information developed by NAI in connection with its
distribution of Products for the purpose of enlisting participants in Ministries
activities. The Parties agree that upon the request of Ministries they will
meet, confer and negotiate in good faith the terms under which Ministries may
use such information to enlist additional participants while providing adequate
protections for the reasonable interest of NAI in connection therewith.

 

6.5 Provisions Divisible. It is agreed by all Parties that the foregoing
covenants are appropriate and reasonable in light of the nature and extent of
the business conducted by the

 

10



--------------------------------------------------------------------------------

Parties and their respective relationships. It is further agreed that the
covenants set forth herein are divisible in the event they are held to be
invalid, unreasonable, arbitrary or against public policy. Further, it is agreed
by the Parties that if any court of competent jurisdiction or authorized
arbitrator makes such a determination, they may determine what time period and
geographical area are reasonably necessary to protect the Parties’ legitimate
business interests and which are enforceable.

 

6.6 Irreparable Injury. Each Party acknowledges that damages at law will be an
insufficient remedy for violation of the terms of this Article and that the
other Party would suffer irreparable injury as a result of such violation.
Accordingly, it is agreed upon application to a court of competent jurisdiction,
the Parties may obtain injunctive relief to enforce the provisions of this
Article of this Agreement, which injunctive relief shall be in addition to any
other rights or remedies available to it or them.

 

6.7 Extended Term of Confidentiality. It is recognized by all Parties that due
to their respective positions of confidence giving rise to access to
confidential, proprietary information during the term of this Agreement, that
the provisions of this Article VI apply during the term of this Agreement and
for a period of three (3) years thereafter.

 

ARTICLE VII

CLAIMS AND INDEMNIFICATION

 

7.1 Indemnification by NAI Against Third-Party Claims. Except as otherwise set
forth above in Article VI, NAI shall indemnify, defend, and hold harmless
Ministries, its subsidiaries, affiliated and/or controlled companies and all
sublicensees, as well as their respective officers, directors, agents, and
employees, harmless from and against any and all damage, loss, expense
(including reasonable attorneys’ fees and costs), award, settlement, or other
obligation arising out of any claims, demands, actions, suits, or prosecutions
that may be made or instituted against them or any of them, (i) arising from any
alleged breach of NAI’s warranties contained herein, (ii) arising from any
injury or death from any defect in the Proprietary Assets; and (iii) any claims
arising out of NAI marketing, distribution, promotion, sale, or use of Products
or Proprietary Assets.

 

7.2 Indemnification by Ministries Against Third-Party Claims. Except as
otherwise set forth above in Article VI, Ministries shall indemnify, defend, and
hold harmless NAI, its subsidiaries, affiliated and/or controlled companies and
all sublicensees, as well as their respective officers, directors, agents, and
employees, harmless from and against any and all damage, loss, expense
(including reasonable attorneys’ fees and costs), award, settlement, or other
obligation arising out of any claims, demands, actions, suits, or prosecutions
that may be made or instituted against them or any of them, (i) arising from any
alleged breach of Ministries’ warranties contained herein, and (ii) arising from
any injury or death from any defect in the Proprietary Assets specifically
excluding any claim relating to the Products manufactured by NAI exclusive of
the Proprietary Assets

 

11



--------------------------------------------------------------------------------

7.3 Insurance. NAI shall carry with companies reasonably satisfactory to
Ministries: (i)Workers’ Compensation and Employees’ Liability Insurance; (ii)
Standard Form Fire and Extended Coverage Insurance for the full replacement
value of any of the Products or any premiums or packaging materials, and (iii)
Public Liability Insurance including Contractual Liability and Products
Liability Coverage (with Broad Form Vendor’s Endorsement naming Ministries and
its authorized distributors and customers as insured) with a combined single
limit of not less than Ten Million Dollars ($10,000,000). NAI shall submit
policies and/or certificates of insurance evidencing the above coverage (which
shall include an agreement by the insurer not to cancel or materially alter its
coverage except upon thirty (30) days prior written notice to Ministries) to
Ministries upon Ministries’ written request therefore. Products Liability
Insurance shall continue in effect for Ministries’ benefit for a period of ten
(10) years from the date of the last sale of Products by NAI. In case of NAI’s
failure to carry said policies and/or furnish certificates of insurance or upon
cancellation of any required insurance, Ministries may, at its option,
immediately terminate this Agreement unless (in the case of cancellation) NAI
has obtained substitute insurance coverage before such insurance becomes
canceled and provides Ministries with satisfactory evidence thereof.

 

7.4 Liability for Claims of Parties. Except as otherwise provided in this
Agreement, no Party shall be liable for injury to any other Party’s business or
any loss of income therefrom or for damage to the other Party’s property,
employees, invitees, customers or any other person or thing, nor shall any Party
be liable for injury to the persons of the other or their respective employees,
agents or contractors, whether or not such damage or injury arises or results
from the performance or conduct imposed by this Agreement either directly or
indirectly.

 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

 

8.1 Sublicense. NAI may sublicense the rights granted pursuant to this
Agreement, provided NAI obtains Ministries’ prior written consent to such
sublicense. Ministries’ consent to any sublicense shall not be unreasonably
withheld and in any such sublicense agreement, provision shall be made so that
Ministries receives such revenue or royalty payment as provided for herein. Any
sublicense granted in violation of this provision shall be void.

 

8.2 Entire Agreement; Amendment. This Agreement contains the entire
understanding between the Parties with respect to the subject matter hereof and
supersedes all prior or contemporaneous written or oral negotiations and
agreements between them regarding the subject matter hereof. This Agreement may
be amended only by a writing signed by both of the Parties and clearly
designated as an amendment to this Agreement by an appropriate heading.

 

8.3 Severability. If any provision or portion thereof of this Agreement is
determined to be invalid or unenforceable, the provision or portion shall be
deemed to be severable from the remainder of this Agreement and shall not cause
the invalidity or unenforceability of the remainder of this Agreement.

 

12



--------------------------------------------------------------------------------

8.4 No Implied Waivers. The failure of either Party at any time to require
performance by the other Party of any provision hereof shall not affect in any
way the right to require such performance at any later time, nor shall the
waiver by either Party of a breach of any provision hereof be taken or held to
be a waiver of such provision.

 

8.5 Attorneys Fees. If any arbitration or legal proceeding is brought for the
enforcement of this Agreement, or because of an alleged breach, default or
misrepresentation in connection with any provision of this Agreement or other
dispute concerning this Agreement, the successful or prevailing Party shall be
entitled to recover reasonable attorneys fees incurred in connection with such
arbitration or legal proceeding. The term “Prevailing Party” shall mean the
Party which is entitled to recover its costs in the proceeding under applicable
law, or the Party designated as such by the court or the arbitrators.

 

8.6 Arbitration. Any dispute, controversy or claim arising from, out of or in
connection with, or relating to, this Agreement or any breach or alleged breach
of this Agreement, except allegations of violations of Federal or State
securities laws, will upon the request of any Party involved be submitted to any
private arbitration service utilizing former judges as mediators and approved by
the Parties. The dispute once submitted shall be settled by arbitration in
Houston (or at any other place or under any other form of arbitration mutually
acceptable to Parties involved). The arbitrator shall follow and apply the
federal rules of evidence and the applicable local federal rules of governing
discovery in the arbitration. Any award rendered shall be final, binding and
conclusive upon the Parties and shall be non-appealable, and a judgment thereon
may be entered in the highest State or Federal court of the forum, having
jurisdiction. The expenses of the arbitration shall be borne equally by the
Parties to the arbitration, provided that each Party shall pay for and bear the
cost of its own experts, evidence and attorneys’ fees, except that in the
discretion of the arbitrator, any award may include the costs, fees and expenses
of a Party’s attorneys.

 

8.7 Governing Law. This Agreement shall be construed and interpreted under the
laws of the State of Texas. All disputes or controversies or questions arising
under or relating to this Agreement between the Parties hereto in relation to
this Agreement shall be construed and resolved under the laws of the State of
Texas. Each Party acknowledges and waives any objection to venue for such
disputes in state or federal courts sitting in Houston, Texas. Any judgments
upon the award entered by the arbitrators may be entered in the State or Federal
Courts situated in the State of Texas.

 

8.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

8.9 Captions. The captions of the sections and subsections of this Agreement are
included for reference purposes only and are not intended to be a part of the
Agreement or in any way to define, limited or describe the scope or intent of
the particular provision to which they refer.

 

13



--------------------------------------------------------------------------------

8.10 Relationship of the Parties. The terms and provisions of this agreement are
intended to be a license agreement and it shall not in any respect be construed
to constitute NAI or Ministries as the agent, employee, partner or joint
venturer of the other.

 

8.11 Notice; Designation. All notices, consents, waivers and other
communications under this Agreement must be in writing and will be deemed to
have been given by a party (a) when delivered by hand (with delivery receipt
required, costs prepaid by sender); (b) one day after deposit with a nationally
recognized overnight courier service (all costs prepaid by sender); (c) five
days after deposit in the United States mail by certified delivery, return
receipt requested (postage prepaid); (d) when sent by facsimile with
confirmation of transmission by the transmitting equipment (a confirming copy of
the notice shall also be delivered by the method specified in (b) in this
Section). Notices shall be sent in each case to the address indicated for each
party below. The notice provision for any party may be changed by sending notice
in accordance with this Section.

 

If to NAI:   with a copy to:

 

Natural Alternatives International, Inc.

1185 Linda Vista Drive

San Marcos, California 92078

Attn: President or Chief Operating Officer

Telephone: (760) 744-7340

Facsimile: (760) 591-9637

 

Fisher Thurber LLP

4225 Executive Square, Suite 1600

La Jolla, California 92037

Attention: David A. Fisher

Telephone: (858) 535-9400

Facsimile: (858) 535-1616

 

If to Ministries:

 

Reginald B. Cherry Ministries, Inc.

8323 Southwest Freeway, Suite 440

Houston, Texas 77074

Attention: Reginald B. Cherry, M.D.

 

Telephone: (713) 961-2789

Facsimile: (713) 961-0899

 

8.11.1 If a specific contact person is designated in a provision, notice
concerning the subject matter of such provision shall be directed to such
person. The address or the name of any Party or contact person may be changed by
sending notice in the manner set forth above.

 

14



--------------------------------------------------------------------------------

release or discharge them from any liability or obligation hereunder. The rights
and obligations of Ministries and NAI may only be assigned to other than
Affiliate after first obtaining the other Party’s written consent, which consent
may not be unreasonably withheld. As used herein, Affiliate shall refer to any
person or entity that is under direct or indirect control of the applicable
Party. The term “control” includes without limitation, ownership of interest
representing a majority of the total voting power in an entity or the ability to
manage or direct such entity.

 

8.13 Further Assurances. The Parties agree (i) to furnish upon request to each
other such further information, (ii) to execute and deliver to each other such
other documents, and (iii) to do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

Rest of page intentionally left blank

Signature page follows

 

15



--------------------------------------------------------------------------------

Intending to be legally bound, the Parties have executed this Exclusive License
Agreement effective as of the Effective Date.

 

NATURAL ALTERNATIVES INTERNATIONAL, INC.

A Delaware corporation

By:  

/s/ Randell Weaver

--------------------------------------------------------------------------------

    Randell Weaver, President

REGINALD B. CHERRY MINISTRIES, INC.

A Texas non-profit corporation

By:  

/s/ Reginald B. Cherry, M.D.

--------------------------------------------------------------------------------

Name:   Reginald B. Cherry, M.D. Title:   President

 

16